Title: Destutt de Tracy to Thomas Jefferson, 12 June 1809
From: Destutt de Tracy, Antoine Louis Claude
To: Jefferson, Thomas


          
            Monsieur a auteuil ce 12 juin 1809.
            je Suis Saisi de la plus timide inquietude quand je pense qu’un ouvrage de moi Sur les objets les plus importants au bonheur des hommes, va etre mis Sous les yeux de l’homme de l’univers que je respecte le plus et dont j’ambitionne le plus le Suffrage. cependant je ressens une joye vive de penser qu’aprés avoir fait le bonheur de votre pays, aprés lui avoir donné le plus grand et le plus utile exemple dont l’histoire fasse mention, aprés avoir rempli, autant que possible, par cet exemple, une dangereuse lacune de Sa constitution, vous avez du loisir pour vous occuper de Spéculation, et que vous daignera peut-etre examiner les idées que je vous Sousmets. Si je Suis assez heureux pour qu’elles vous plaisent je remets entre vos mains le livre et l’auteur. je Serois charmé qu’on leur fit l’honneur de transporter ces idées dans votre langue maternelle, et qu’elles pussent etre publiées Sous vos auspices. mais il est de la plus grande importance pour moi qu’on ne Sache jamais, ou du moins qu’aprés ma mort, que cet ouvrage vient de moi. Si meme le nom de Condorcet pouvoit conduire a le Soupçonner, il Seroit peut-etre a propos de le Suprimer. disposez, je vous Suplie, du tout comme il vous plaira, pour le corriger et l’ameliorer, Si vous voulez bien en prendre la peine.
            je Suis avec les Sentiments de la plus vive reconnoissance et du plus profond respect que vous doivent tous les amis de l’humanité dans toutes les nations.
            Votre trés humble et trés obeissant Serviteur. Destutt-Tracy
          
          
            P.S. Depuis que je n’ai eu l’honneur de vous ecrire, j’ai perdu mon excellent et illustre ami Mr Cabanis qui etoit penetré pour vous de la plus tendre veneration. Sa mort a achevé d’empoisonner le reste de ma vie. ma plus douce consolation est dans les Sentiments que m’accorde le Genereux ami qui me procure l’avantage de vous presenter mes hommages. il est bien malheureux, lui meme, et je partage bien douloureusement Ses chagrins.
            permettez moi de vous offrir le discours que j’ai prononcé a l’institut quand j’ai eu le malheur d’y prendre la place de mon ami, et quelques vers de lui qui ont été lus dans cette Séance, et d’y joindre les hommages de Sa digne veuve qui est la fidelle dépositaire de tous Ses Sentiments, et qui me charge d’etre Son interprete auprés de vous.
          
         
          Editors’ Translation
          
            
              Sir Auteuil 12 June 1809.
              I am seized with the most apprehensive anxiety at the thought that a work of mine about the objects most important to the happiness of man is going to be placed under the eyes of the man I respect the most in the universe and from whom I crave approval the most. However I am delighted to think that after having made your country prosperous, after having given it the greatest and the most useful example known in history, after having filled, as much as possible, by this example, a dangerous gap in its constitution, you find enough leisure to be engaged in speculation, and you will perhaps deign to examine the ideas that I am submitting to you. If I am fortunate enough that they please you, I put into your hands the book and the author. I would be delighted if they had the honor of being translated into your native tongue and if they were published under your auspices. But it is of the greatest importance to me that it never be known, at least not until after my death, that this work is mine. If even only the name of Condorcet could cause suspicion, it would perhaps be appropriate to suppress it. I beg you to do as you please with all of this, to correct it and to improve it, if you would be kind enough to take the trouble to do it.
              I am, with the warmest feelings of gratitude and the most profound respect which is owed to you by all friends of humanity in all nations,
              Your very humble and obedient servant. Destutt-Tracy
            
            
              P.S. Since the last time I had the honor to write you, I have lost my excellent and illustrious friend Mr. Cabanis, who was filled with the most tender veneration for you. His death finished poisoning the rest of my life. My sweetest consolation is in the sentiments accorded to me by the generous friend who gives me the means of presenting my regards to you. He himself is quite unhappy, and I very painfully share his grief.
              Allow me to offer you the speech I gave at the Institut when I had the misfortune to take the place of my friend, and a few of his verses that were read during that session, and to join to them the regards of his worthy widow who is the faithful trustee of all his sentiments, and who charges me to be his interpreter with you.
            
          
        